Citation Nr: 0018467	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-18 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Clayte Binion III, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, family members and a friend 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The appellant had active service from April 1945 to May 1947.  

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") from a December 2, 1997, decision 
of the Board of Veterans' Appeals (the Board) that found new 
and material evidence to reopen claims of entitlement to 
service connection for a chronic gastrointestinal disability, 
chronic bronchitis, chest pain (pleurisy, right), hearing 
loss and a nervous disorder diagnosed as schizophrenia had 
not been submitted.  

The Court vacated the December 2, 1997 Board decision and 
remanded the case to the Board for another decision, taking 
into consideration matters raised in its order.
In June 1999, the veteran's representative submitted 
additional written argument.  The Board in a August 19, 1999 
decision found new and material evidence to reopen claims of 
entitlement to service connection for a chronic 
gastrointestinal disability, chronic bronchitis, chest pain 
(pleurisy, right), hearing loss and a nervous disorder 
diagnosed as schizophrenia had been submitted.  The Board, 
upon finding the claims except for the gastrointestinal 
disability well grounded, remanded the well grounded claims 
for further development.  

The claim of entitlement to service connection for a chronic 
gastrointestinal disability was denied.  The veteran brought 
a timely appeal to the Court on this issue.  The Court 
vacated the August 19, 1999 Board decision and remanded the 
case to the Board for another decision, taking into 
consideration matters raised in its order.  Additional 
correspondence was received from the appellant's attorney in 
February 2000.  There was further contact with the attorney 
in April 2000 regarding the status of the appeal.




FINDINGS OF FACT

1.  In a March 1960 rating decision, the RO denied 
entitlement to service connection for a chronic 
gastrointestinal disability; the veteran did not appeal the 
March 1960 rating decision. 

2.  The evidence regarding a chronic gastrointestinal 
disability received since the final unappealed March 1960 
rating decision bears directly or substantially upon the 
issue at hand, is not essentially duplicative or cumulative 
in nature, and is so significant that it must be considered 
in order to fairly decide the merits of the claim. 

3.  The claim of entitlement to service connection for a 
chronic gastrointestinal disability is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since March 1960 decision wherein the 
RO denied the veteran's claim of entitlement to service 
connection for a chronic gastrointestinal disability is new 
and material, and the claim for service connection is 
reopened.  38 U.S.C. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

2.  The claim of entitlement to service connection for a 
chronic gastrointestinal disorder is not well grounded.  
38 C.F.R. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the March 1960 
rating decision wherein the RO denied entitlement to service 
connection for a chronic gastrointestinal disability is 
reported in pertinent part below.

The appellant's service medical records reveal that the July 
1945 medical examination for entry into service showed a 
normal abdomen.  In December 1945, he was hospitalized for 
about two weeks for treatment of mild, chronic gastritis of 
undetermined cause, after which he was returned to duty.  His 
hospital record reflects that he was complaining of burning 
pain, nausea and vomiting.  Although a possible peptic ulcer 
or gastroenteritis was suspected, an upper gastrointestinal 
x-ray study was reported as showing a normal upper 
gastrointestinal tract.  At the time of this examination he 
provided a two-year history of gastrointestinal burning that 
was decreased by ingesting food.  The contemporaneous 
military administrative records note hospital admission for 
generalized gastroenteritis and acute catarral gastritis.

In January 1946, the appellant underwent a physical 
examination.  In a questionnaire, he was asked if he then had 
any reason to believe that he then had any wound, injury or 
disease, or any disability or impairment of health, whether 
or not incurred in military service.  He responded in the 
negative.  A contemporaneous service department examination 
reflects normal findings.  In April 1947, the appellant 
underwent a pre-separation physical examination and no 
pertinent abnormality was noted.  

When he applied for VA treatment in mid 1948 he mentioned 
hospitalization in late 1947.  The record of an October 1947 
hospital admission for an acute bronchitis shows he reported 
a history of chest pain of more than a year.  There is no 
reference to a gastrointestinal disorder.  

His claim in 1949 was for a left ear disorder, to include 
hearing loss.  In January 1952, he was treated for dermatitis 
that arose after he was administered penicillin.  A history 
of a negative upper gastrointestinal series for peptic ulcer 
disease was also mentioned.  

By applications received in 1952 and in 1960, the appellant 
sought service connection for a gastrointestinal disorder and 
other disorders.  He recalled a history of symptoms in the 
service and in the early 1950's for his stomach.  He did not 
report for an examination at the time of his 1952 claim.  

VA medical records reflect that the appellant was 
hospitalized from December 1959 to February 1960 for 
treatment of chronic bronchitis and pleurisy of the right 
lung.  There was no reference to a gastrointestinal 
disability.  

The evidence associated with the claims file subsequent to 
the March 1960 rating decision wherein the RO denied 
entitlement to service connection for a chronic 
gastrointestinal disability is reported in pertinent part 
below.

The record of the veteran's February 1973 treatment at the 
John Peter Smith Hospital does not mention a gastrointestinal 
disability.  During a November 1974 VA hospitalization, a 
barium swallow resulted in normal findings of his 
gastrointestinal system, with no reflux or hiatal hernia 
demonstrated, although a probable ulcer crater was 
demonstrated.  He provided a 15 to 20 year history of 
epigastric burning.  The diagnoses included antral ulcer.

The reports of his hospitalization in December 1974 showed 
gastritis and ulcer were mentioned.  Outpatient reports in 
early 1975 mention a possible antral ulcer.

In April 1975 the appellant underwent a VA physical 
examination that showed a pertinently unremarkable clinical 
examination.  He reported epigastric pain of eight years 
duration. There was a probable ulcer crater in the prepyloric 
area.  Diagnoses included history of peptic ulcer disease. 

Additional medical treatment records from the John Peter 
Smith Hospital were received for the time from February 1973 
to February 1991.  The records reflect care for epigastric 
pain.  In particular, a 1973 upper gastrointestinal series 
was interpreted as showing no abnormality and a repeat study 
in 1982 showed hiatal hernia.  Other record entries during 
the mid 1980's report chest pain and epigastric pain 
complaints.  

A service comrade recalled that he was from the same hometown 
as the appellant, and they were in service at the same time 
although stationed separately.  He recalled that he saw the 
appellant in 1945 in Korea and recalled that he was pale and 
sickly looking and that he could not retain food.  He next 
saw the appellant in 1947, and observed him to be in worse 
condition than in 1945.  

VA medical records were obtained reflecting ongoing treatment 
from June 1994 to May 1995 for various disorders including 
epigastric pain.  An upper gastrointestinal series was 
reported as showing hiatal hernia with reflux.  

In November 1996, the appellant testified in substance that 
his gastrointestinal symptoms began while he was in service 
because he was worried about his family.  He reported that 
his stomach was constantly upset and that while he attempted 
to obtain medical attention for his condition, it was not 
available where he was stationed in Korea.  He alleged that 
he reenlisted to secure a stateside assignment (T. 8).  The 
appellant's daughter stated that from her earliest memory, 
the appellant had problems with his stomach.  She stated that 
appellant would easily become upset, (T. 10).  Mr. C., who 
had previously submitted a statement, reiterated the tenor of 
his earlier account (T. 11).   

VA examined the veteran in February 1997.  Stomach problems 
for years were reported with bloating, belching nausea and 
more recent anorexia symptoms.  Diagnostic impressions 
included a hiatal hernia with reflux, resulting in 
gastrointestinal complaints; no active ulcer.  

In a statement dated in June 1999, the representative stated 
that the veteran intended to submit additional evidence and 
argument to the RO in support of the claim for entitlement to 
service connection for a gastrointestinal disability.  The 
letter was in response to a Board letter of May 1999 
directing that additional evidence was to be forwarded to the 
Board, with appropriate waiver if desired, within 30 days 
from the date of the letter.  No further communication was 
received until after the Board issued a decision in August 
1999.

Following the Court decision in late 1999, the Board in 
January 2000 once again advised the attorney of the right to 
submit additional evidence and argument to the Board within 
90 days of the written notice.  The attorney in February 2000 
advised the Board that the veteran intended to submit 
additional evidence and argument to well ground the claim.  
The attorney requested that the case be returned to the RO 
for consideration of the additional information and to 
adjudicate the issue of well groundedness.  

The record contains an April 2000 report of contact 
indicating that the veteran's attorney contacted the Board to 
inquire about the status of the case.  The attorney agreed 
that his February 2000 correspondence should be interpreted 
to mean that he had no further evidence or argument at this 
time and that the case should now go to the Board.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.



A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  




In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  


Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for ulcer disease although 
not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).



A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).


In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

New and Material Evidence

The Board decision in August 1999 decided in favor of the 
veteran on the threshold determination of whether new and 
material evidence had been submitted to reopen the claim of 
service connection.  The appeal was allowed to this extent.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

The prior favorable determination notwithstanding, the Board 
believes it is necessary to once again review this 
determination in light of the Court order vacating the August 
1999 Board decision on the issue of entitlement to service 
connection for a chronic gastrointestinal disability.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1960 RO decision is the 
pertinent rating determination.

Review of the RO's findings in the March 1960 decision shows, 
in essence, that it found no competent medical evidence of a 
claimed disability having its inception in service.  The RO 
noted in its decision that the discharge examination showed 
no disability and that claims for stomach trouble were first 
submitted several years after service.  The RO noted 
treatment for acute gastritis in service.   

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection for a gastrointestinal 
disorder.  The specified basis of the RO's 1960 denial is 
changed by the additional evidence that includes a thorough 
medical evaluation of the veteran and relevant records.  This 
evidence received since the 1960 decision is not essentially 
cumulative of earlier evidence.  There is evidence of a 
current gastrointestinal disability shown as hiatal hernia, 
which was not previously shown.  There is also sworn 
testimony supplementing the record.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  

The additional evidence regarding the gastrointestinal 
disorder is not cumulative thereby passing the first test.  
The additional evidence added to the record since the 1960 
decision adds to previously reviewed evidence regarding 
gastrointestinal complaints since service and provides 
evidence of current disability.  There is also historical 
evidence of ulcer disease several years after service.  

The Board finds that the additional evidence viewed with that 
previously of record is new and material evidence as defined 
by the regulation.  It bears directly and substantially upon 
the issues at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection, the first element has 
been satisfied.  Accordingly, the Board's analysis must 
continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board will address the second element of whether the 
veteran's claim is well grounded.

Well Groundedness

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence to reopen 
the claim.  That has been accomplished.  Then VA must 
determine whether a claim is well grounded based on a review 
of all the evidence of record; and lastly, if the claim is 
well grounded, VA must proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  This claim 
requires the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999). 

The veteran's claim for service connection of a chronic 
gastrointestinal disability does meet this standard since the 
necessary medical nexus evidence is not of record.  The 
documentary evidence, supplemented with the recent RO hearing 
testimony does not provide an opinion favorable to the claim.  
There is no medical opinion of a nexus to service for the 
veteran's recently confirmed hiatal hernia or for the 
previously reported ulcer disease.  The recent VA medical 
evaluation appeared to take into account pertinent history.  
Further, the Board observes that the testimony and written 
recollections regarding gastrointestinal complaints is not 
confirmed by contemporaneous medical evidence, particularly 
after service.  See McManaway v. West, 13 Vet. App. 60, 67 
(1999).

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the VA 
and private examinations have not offered an opinion of 
service connection for a gastrointestinal disability on a 
direct or on a presumptive basis as applicable to ulcer 
disease.  Competent evidence linking a gastrointestinal 
disorder to service directly is not shown in the record 
elsewhere.  Nor is such evidence reported to be outstanding 
but as yet not obtained.  The veteran was offered the 
opportunity to submit such evidence and his attorney 
confirmed recently that such evidence would not be submitted.  

The Board has not overlooked that the basis for remand was to 
address the holding in Bernard v. Brown, 4 Vet. App. 384 
(1993), as it pertained to the Board's decision in the first 
instance that this claim was not well grounded.  The argument 
of prejudicial error in such circumstances had been 
confronted by the Court following the decision in Hodge and 
rejected.  The Board will rely on the rationale found in 
Elkins, 12 Vet. App. at 218-219 and Winters, 12 Vet. App, at 
207-208.  

In summary, the evidence shows gastrointestinal complaints in 
service but no current medical nexus evidence linking a 
chronic gastrointestinal disability to service.  The 
additional evidence that shows hiatal hernia currently does 
not include the essential nexus evidence.  

As the Board finds the claims to be not well grounded, there 
is no burden upon the Board to require or request further 
development regarding a nexus between the veteran's service 
and a current hiatal hernia disability or ulcer disease.  
Brewer v. West, 11 Vet. App. 228 (1998).  The Board must 
point out that it was the holding in Morton v. West, 12 Vet. 
App. 477 (1999) that absent the submission and establishment 
of a well-grounded claim, the VA Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim and that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.


The Board further finds that the appellant is aware of the 
evidence necessary to establish a well grounded claim.  And, 
as noted previously, the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the claim of entitlement to service connection for a 
chronic gastrointestinal disability is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


ORDER

The veteran having submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
gastrointestinal disability, the appeal is allowed to this 
extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic 
gastrointestinal disability, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

